Case 6:18-cv-01410-RBD-DCI Document 22 Filed 10/29/18 Page 1 of 2 PageID 64



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

NYDIA VAZQUEZ,

      Plaintiff,

v.                                                     Case No. 6:18-cv-1410-Orl-37DCI

NISSAN MOTOR ACCEPTANCE
CORPORATION,

      Defendant.
_____________________________________

                                ORDER OF DISMISSAL

      This cause is before the Court upon the Notice of Settlement (Doc. 20) filed on

October 24, 2018 by the Plaintiff indicating that this case has settled. Accordingly, it is

ORDERED AND ADJUDGED:

      1.      That the above-styled cause is hereby DISMISSED WITH PREJUDICE,

             subject to the right of any party to move the Court within sixty (60) days

             thereafter for the purpose of entering a stipulated form of final order or

             judgment; or, on good cause shown, to reopen the case for further

             proceedings.

      2.     All pending motions are denied as moot and all deadlines and hearings are

             terminated.

      3.     The Clerk is DIRECTED to close this file.


      DONE AND ORDERED in Chambers in Orlando, Florida, on October 29, 2018.


                                            -1-
Case 6:18-cv-01410-RBD-DCI Document 22 Filed 10/29/18 Page 2 of 2 PageID 65




Copies to:
Counsel of Record




                                    -2-
